DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Springer (CA-2649663-A1).
Regarding claim 1, Springer discloses a control system for a movement reconstruction and/or restoration system for a patient, comprising: a PNS-Stimulation Module comprising an FES-Module, configured and arranged to provide a PNS-Stimulation to a patient (e.g. Abstract - an electrical stimulation circuit, the circuit adapted to supply an electrical stimulation output to an electrode array for performing functional electrical stimulation of at least one muscle of the lower limb) ; a controller configured and arranged to control the PNS-Stimulation Module (e.g. Abstract - microprocessor, operatively connected to the at least one sensor, the microprocessor adapted for: receiving a stream of gait information based on the gait data; processing the gait information, and controlling the stimulation output based on the processing of st paragraph – sensor in the insole of the shoe); wherein the controller arranges and controls the PNS-Stimulation module using the at least one sensor to predict the intended movement of the patient (e.g. Page 3, last 5 paragraphs – prediction of heel and gait events).
Regarding claims 4-6, Springer discloses the sensor is at least a pressure sensor (Page 16, last 2 paragraphs), and arranged to be inserted or integrated into a shoe of the patient (e.g. Page 8, 1st paragraph – sensor in the insole of the shoe).
Regarding claims 7-8, Springer discloses the control system further comprises an electrode module comprising at least one electrode which is configured and arranged to stimulate a patient locomotor system, wherein the electrode is arranged at the limb (e.g. Page 3, first paragraph – “circuit adapted to supply an electrical stimulation output to an electrode array for performing functional electrical stimulation of at least one muscle of the lower limb”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Springer (CA-2649663-A1) in view of Ganguly (WO 2018/093765 A1).  
Regarding claims 3 and 9, Springer discloses the use of at least one sensor and one electrode; however, Springer fails to expressly disclose a system where at least one sensor is arranged at each limb of the patient and each limb is targeted with at least 
Regarding claim 10, Springer fails to expressly disclose the electrode configured and arranged for limb cramp stimulation to release cramp.  In the same field of endeavor, Ganguly discloses the use of electrode stimulation in the lower extremity muscles in order to provide cramp relief/release (e.g. ¶¶ 116).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the cramp stimulation in the legs as taught by Ganguly, into the device of Springer, in order to yield the predictable results of providing an improvement in the scope of treatment for the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Springer (CA-2649663-A1) in view of John (CA 3034123 A1).  Springer fails to expressly disclose a pre-warning module to provide a pre-warning signal indicative of an upcoming stimulation event. In the same field of endeavor, John teaches the delivering of an alert as pre-warning signal indicative of an upcoming stimulation event (e.g. Page 32 “The alerting module 204 provides functions related to patient alerting and can include providing alerts using sounds emitted by a speaker 38”).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar pre-warning signal as taught by John into the device of Springer, in order to yield the predictable results of providing the patient with a warning so they are not startled or thrown off guard by muscle stimulation.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Springer (CA-2649663-A1) in view of Courtine (WO 2015/063127). Springer fails to expressly disclose a CNS-Stimulation module comprising an EES-Module configured and arranged to provide a CNS stimulation to a patient, where the CNS stimulation is based on data provided by the sensor.  In the same field of endeavor, King discloses the use of an EES module configured to provide CNS stimulation where the CNS stimulation is based on data provided by the sensor (e.g. Pages 6-7, ll 10-5 – where the examiner notes the gait is controlled by epidural spinal stimulation).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the CNS stimulation module comprising an EES module as taught by Courtine, into the device of Springer, in order to yield the predictable results of improving the device by providing both peripheral localized stimulation and neuronal stimulation to the musculature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792